 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Thermodynamics, Inc. and Thomas Hubred.Case 30-CA-4913October 31, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIHRSJENKINS AND PNI-I.I.OOn June 30, 1980, Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief answering the General Coun-sel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, except as set forth below.We agree with the Administrative Law Judge,for the reasons stated by him, that Respondent didnot violate Section 8(a)(3) of the Act in discharg-ing Thomas Hubred.However, we do not agree with the Administra-tive Law Judge that Respondent did not violateSection 8(a)(l) by posting overly broad no-solicita-tion/no-distribution rules. The General Counsel hasexcepted to this dismissal, and we find merit in theGeneral Counsel's exceptions.On October 23, 1978, Respondent posted in theemployees' lunchroom a manual of new regula-tions, including a prohibition of:9. Soliciting, collecting or selling for anynon-work related purpose on Company time,without permission of management, the unau-thorized collection, solicitation or canvassingof employees on Company premises at anytime.10. Distribution of unauthorized literature,written or printed matter, on Company prem-ises, or posting, defacing or removing notices,signs or writing, in any form, on bulletinboards or other Company property withoutspecial approval of management.T 1he General Counsel has excepled Ito certain credibility findingsmade by the Administratise Lasw Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolulions are incorrect Sandard DrvWall Products. Ic., 91 NRB 544 (1950()), enfd 18 Fd 36h2 3d ir.1951). We have arefully examined the record and find no hasis for re-versing hi, findings.253 NLRB No. 21These rules were to become effective on Novem-ber 1. Respondent's personnel director testified thatthis posting was removed prior to November I andthat the rules were never enforced.In recommending dismissal of the complaint alle-gations concerning these rules, the AdministrativeLaw Judge concluded that it was unnecessary todetermine whether the no-solicitation/no-distribu-tion rules violated Section 8(a)( ) of the Act be-cause the rules were never implemented. We dis-agree. The rules were overly broad facially. SeeAllis Chalmers Corporation, 224 NLRB 1199, 1211-12 (1976). Moreover, the posting in itself was suffi-cient promulgation to constitute a violation. Evenif Respondent decided privately not to implementthese rules and removed them before their effectivedate of November 1, there is no evidence that Re-spondent made any effort to inform employees ofthis rescission. Sunnyland Packing Company, 227NLRB 590, 595 (1976). Accordingly, we concludethat by posting these rules Respondent violatedSection 8(a)(l).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,General Thermodynamics, Inc., Oak Creek, Wis-consin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Maintaining any rule or regulation prohibitingits employees during their nonworking time fromdistributing handbills or similar literature on behalfof any labor organization in nonworking areas ofRespondent's property.(b) Maintaining any rule or regulation prohibit-ing its employees during their nonworking time onRespondent's property from soliciting their fellowemployees to join or support any labor organiza-tion.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights to self-organization, to form,join, or assist United Steelworkers of America,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:H( (;I NIR \A. tRM()I)YNANMICS. INC(a) Post at its plant in Oak Creek, Wisconsin,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's representatiNc. shall heposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 30.in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS HERIBY :FURTHIIR ORI)IFRI) that the com-plaint be, and it hereby is, dismissed in all other re-spects.In the esent that his Order is enforced h a Judgment of a UnitedStates Court of A ppeal,, he ord, in he nolice readilng "o'ti cd h'Order of the Natioal l.abor Rclaltions oa;rd" shall read "P'orted Iursu-ant to a Judgrtmcrll t t' r0 nted State, ('Court of Appeals Lnforcing anOrder of the National Labor Relations Blard APPENDIXNOTICE To EMPI.OYII.SPOSTE) Y ORI)ER OF THLNATIONAI. LABOR REl.ATIONS BOARI)An Agency of the United States GovernmentWE Will. NOT maintain any rule or regula-tion which prohibits our employees from en-gaging in solicitation on behalf of any labororganization during their nonworking time inany area of our premises.WE WIl.L NOT maintain any rule or regula-tion which prohibits employees from engagingin distribution of handbills or other literatureon behalf of any labor organization duringtheir nonworking time in nonwork areas ofour property.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.GENERAl. THERMODYNAMICS, INC.DECISIONSTATEMIEN'T OF THI CASEJAMES T. YOUNGBt OOI), Administrative Law Judge:The complaint which issued on November 22, 1978, al-leges that General Thermodynamics, Inc. (herein calledGeneral or the Respondent), maintained and enforced in-valid no-solicitation and no-distribution rules prohibitingemployees from participating in union organiztig acti i-tics o(11 nllo ork time in nonwork areas, in violatihin ofSection 8(a)() oif the Actl. and discriminaltoril) dis-char-ged employee Ihromas iluhrcd because of his activi-ties o behalf of arid sympathies for United Stcelworkersof America, AF. CI() (hcrcin called the Union), and/orfor engaging in concerted activities proteccted hv theAct. in violation of Sction X(a)(3) and (I) of' Ihl Act.'Ihe Respondent filed an answ er admitting the urisdic-tional allegations of the complaint and that the Uionwas a labor organilzation, but denied the comnmission ofalN: unfair labor practices. This case was heard beforenice i Mil\aaulkee, Wisconsin, o Nlarch 29 and 30(), 1979Upon the crlire record and frorim ni ,M obscrr, alt ofthe \Aitnesscs, and their demeanor, and after du c onsid-eration of the briefs filed by the Respondent al;d theGeneral Counsel. I hereb make the folloh ing:FINDIN(iS NI) CONC I LSIONSI. I Hnt tSINISS 01- Til RSPONII N IThe Respondent is a Wisconsin corporation engaged inthe manufacture of heat transfer equipment at its ()akCreek, Wisconsin, location. The Respondent admits, andI find, that it is an employer engaged in commerce as de-fined in Section 2(2). (6), and (7) of the Act.11. ltl I ABOR OR(ANIZA. ION IN'OI VI 1)The Respondent admits. and I find, that the Union isnok and has been a labor organization as defined in Seec-tioin 2(5) of the Act.il, Tit Al (Ll) UNIt AItR AOR PRAC I ItISThomas A. Huhred began mployment with the Re-spondent on July 16. 1975, as a production welder in thefabrication department. At the time of his April 17. 1978,discharge Hubred was the Respondent's highest paidwelder. earning approximately $6.17 an hour. Shortlybefore his discharge on April 17. 1978, Hubred receiveda raise. The record reflects that Hubred often workedconsiderable overtime, was an excellent worker, and re-ceived very good evaluations.In May 1976, the Union filed a representation petitionwhich began an organizational campaign at the Respond-ent's facility; this culminated in a June 17, 1976, repre-sentational election in which the Union failed to obtain amajority of valid votes cast. Throughout this 1976 elec-tion campaign, according to the testimony of Huhred heopposed the Union and did not sign an authorizationcard. He also actively supported the Respondent's cam-paign against the Union. In this connection Hubred alsotalked to coworkers in an attempt to persuade them tovote againstthe Union in the 1976 election.On November 8, 1977. the Union filed another repre-sentation petition seeking to represent the Respondent'sproduction and maintenance employees. An election washeld on January 6, 1978, in which the Union again failedto secure a majority of the votes cast.During this union organizing campaign Hubred did aturnabout, and from the inception of this campaign sup-ported the Union. He was no longer the trusted confi- I)C t'ISI()NS ()[ NA I I()NAI I At()R RA I (ONS I()i\RI)dant who could he relied on by the Respondent In thisregard. lie signed all authorizatio card and d a checkoffcard on November 7, 1978. ubred also solicited co-workers to sign checkoff and authoriation cards and re-turned 10 to 15 signed cards to tire Union. Iubred alsoattended many organizalional meetings, and during hecampaign after the employees had composed and d rotenewsletters in response to employer campaign literature,Hubred helped disseminate these newsletters. D)urinig thecampaign and working hours. ubred wore union cam-paign buttons pinned to his wsork shirt anid also had but-tons hung on the wall in his welding booth which wereunquestionably visible to all who might come up onthem.During the Respondent's antiunion campaign supervi-sors distributed approximately 40 or 50 pieces of litera-lure to each employee. oth Hubred and welder JohnBefus testified that their supervisor, David Van Hlecke,distributed antiunion literature, and would return to theirwelding booth and ask their opinion as to what they hadread. Hubred testified that he always made his prounionopinions clear to Van Hecke. Van Hecke admitted thathe asked Hubred his opinion about the voluminous litera-ture that the Respondent had distributed. Although VanHecke admitted speaking to Hubred on a daily basisduring the second campaign, his testimony indicated thathe had no knowledge of Hubred's union sympathies.Plant Superintendent, Ed Jilek, also denied knowledge ofHubred's prounion sympathies and activities, eventhough he admitted to frequent worktinie contact withHubred during the 1977 78 campaign.According to Hubred, Robert Panthofer, the Respond-ent's vice president, had a discussion with Hubred ap-proximately I week prior to the January 6, 1978, elec-tion. During this conversation Hubred told Panthoferthat the Respondent was conducting a ridiculous antiun-ion campaign and by way of example cited an instance inwhich Panthofer had made a female employee cry.Hubred also told Panthofer that a cooperative effort bythe Union and the Respondent could make the Respond-ent a better place to work. Panthofer replied that a unionwould only hamper the Respondent's progress andwould only look out for themselves and for their month-ly dues and they would not do anything for the littleguy.Approximately a week prior to his discharge, Hubredasked Jilek what happened to the employees' past dueproduction bonus. Jilek replied, "You guys screwedyourself." And when he was asked what he meant bythis statement Jilek told Hubred "there was no moneybecause of low production during the campaign and ifthere were it had been spent on the labor attorney."The General Counsel argues that the Respondent dis-charged Hubred because of his activities on behalf of theUnion, in an effort to discourage union membership, orbecause of his protected concerted activities, The Re-spondent on the other hand contends that Hubred's dis-charge had nothing to do with the Union but was be-cause of his continuing insubordination starting on De-cember 6, 1977, and culminating on April 17, 1978, thedate on which Hubred was ultimately discharged,lihe first alleged incident of inutlordiliationl occurredoil I)ecemlber 6, 1977 According to the Iestinlony ofloin uhbred, lihe ad anollher employee, ill ()rr, erestatiding talking to each other in their welding boothwheii tlihev were approached by Supervisor Was';hkuhnWashkuhni as inot the supervisor over Hlubred and ()rr,however, lie was a sperx isor on the second shift. Ac-corditig to luhbrcd, Washkuhi had been stadinig salch-ing he aindc ()rr talk, and he approtached themni arid i-forrmed them that he had bccn watching them "hull shit-ling" and suggested that they get to work. uhred saidthci' nade ino response to Was;lkuhnl, they ust wentback to work.Bill Orr testiied that on l)ecemhber 6, 1977, he was inthe welding booth talking to lom llubred. At or about 4p.r., Waslikuhn walked in and badgered both of theman(d stuck his head in behwccn them and said. "What areyou guys talking about'" ()rr said lie told him that theywere just discussing what hie would be working o to-night, and Washkuhi said "Well quit your bull shittingandl get back to work." ()rr said the> both started towork. According to ()rr, there ...as nothing said byWashkuhrl about an oral warning to hinm at that time. iHesaid he did not hear lubrcd use any swear words toWashkuhn.Steve Washkuhn testified that the conversation oc-curred in the earlier part of the second shift. Ile said thathe had noticed that Tom Hubred anid ill Orr wcrestaniling in the welding booth speaking with each other.He said he decided to go into the welding booth and seexshat they were talking about. So he addressed the twoof them at the same time and told them that if they wecrenot talking about comiipalny business they should get hackto work. lie said that Bill Orr did not say anything atthat time but Toniom Hured became angry, raised hisvoice, arid said, "Who are you?' How do you know whatI'm saying or what we're thinking''" Washkuhn said thatHubred got abusive anid used obscene language aridWashkuhn said, "Let's go up in the office and talk aboutit." iHe said that this made Hubred more angry, anidHubred sid he was not going to go up into the officewith him. He said he did not give Hubred an oral warn-ing at the time and when Hubred refused to go to theoffice with him he just left the situation. e said that hetold Hubred that he could expect to get some form ofdisciplinary action taken against him and that he ,wasgoing to speak with upper management about the prob-lem. According to Washkuhn, another supervisor,Dennis Wroblewski, was present. Washkuhn said thatfollowing this incident he made a handwrritten copy ofthe incident and put a copy on Superintendent Jilek'sdesk and a copy on Bob Panthofer's desk. He said thatseveral months after that he also had an occasion to havea copy typewritten.Dennis Wroblewski testified that on December 6,1977, he was working in the welding booth and he sawSteve Washkuhn walk up to Tom Hubred and tell him toget back to work and stop talking. Hubred replied toSteve Washkuhn something to the effect "it's none of hisbusiness," and that Steve is not his supervisor. He saidthere were a few obscenities used but lie could not recall182 (iI NIRAI. ILERMO()DYNAMICS INC(any specific languaIe. lie stated that I'llio,ilng tile inci-dent Stt.\.e Waslhkuhnl discussed it with hillm and Wash-kuhn wrote dwln wlhat had happened. lie said that heread over thle account ad it w.% as just like it happened.He said Washkuhn w rote thle account up in his ownhandwriting in the supcr ,isor's oflice. He testified thathe did not recall seeing Bill Orr present at the time. liestated that he heard so methinlg mentioined about an oralwarning, but the does not recall whether Washkuhni saidhe was going to give him an oral warning or not.There is no doubt that this incident did occur on De-cember 6, 1977. If you accept the version of Hubred andOrr, the only thing occurred was that Washkuhn toldthem to return to work and cut out their "bull shitting"which they did without any further conversation. Ac-cording to Washkuhn and Wroblewski, when Washkuhninformed Orr and Hubred to return to work Hubredquestioned Orr's authority in making him return to workasking him who "in the hell" he thought he was andusing obscenities and profanity. According to Washkuhnhe indicated to Hubred that this deserved an oral warn-ing and that he was going to discuss it with higher man-agement. Washkuhn and Wroblewski testified that Wash-kuhn did in fact make a handwritten copy of a report onthis incident and placed it in Hubred's personnel file.However this handwritten copy apparently got lostduring the unemployment compensation hearing, and atsome later date Washkuhn made a typewritten accountof the incident. To the extent that it makes a difference, Icredit the testimony of Washkuhn and Wroblewski overthat of Hubred and Orr. In this regard if nothing morewas said other than Washkuhn told them to return towork and they did not say another word but returned towork it is hardly likely that Washkuhn would have madea written report on this item. I observed Hubred verycarefully during the hearing and he did not strike me asone who would let such a statement lie. It is my conclu-sion that he responded to Washkuhn with the commentsas related by Washkuhn. Thus, it is my conclusion thatHubred became very angry and did in fact use obsceni-ties and profanity as set forth by Washkuhn and Wrob-lewski.On February 11, 1978, Hubred again had another run-in with Supervisor Washkuhn. Again this incident tookplace in the welding booth, and present were TomHubred, Bill Orr, and Steve Washkuhn. The incident oc-curred approximately the same time of day as that onDecember 6, 1977. According to Hubred, Washkuhncame into the welding department with a completed ra-diator that needed a welding repair. He stated that workis normally bought into his department by his supervisor,Dave Van Hecke. He testified that Washkuhn had theradiator that was in need of repair and he explained toHubred what he wanted him to do. Hubred said he ex-amined what had to be done and he told Washkuhn thatthe radiator was not prepared properly, that it wasground paper thin, and that in his opinion it would haveto take in excess of 30 minutes to repair it as it was. Hesaid he told Washkuhn that if it had been prepared prop-erly and not ground paper thin that it would have onlybeen less than a 5-minute job. He testified that Washkuhntold him, "I don't give a shit how the damn thing wassupposed to he prepared. This is the way ' Ed Jilek said todo it alnd (iov I'm telling you to do it." Hubred said thatlie asked Ste.e Washkuhn, "If ELd Jilek tlls you to kisshis ass, d(o you kiss it?" At this point Steve Wasttkuhnleft the welding booth. uhred stated there was noswearing other than what he said about Ed Jilek, anlthere was nothing said about an oral warning.()rr testified that he was in the booth at this time aridthat oWashkuhn brought over a radiator for repair thathad evidently been ground down to nothing. He saidthey told Steve Washkuhn that the radiator had beenground down into nothing, and that a simple 2-minutejob had been turned into a 30-minute job. ()rr said heguessed Washkuhn did not like them saying that to himbecause he was a supervisor. Orr said that after they toldWashkuhnri that he should hae brought it there in thefirst place, Washkuhn said he did not "give a shit," thatEd Jilek said that to bring the radiator to the welders.Washkuhn also said he did not "give a fuck, just get thedamn thing done." According to Orr, Hubred did notuse any profane or obscene language towards Washkuhn.According to Washkuhn on the evening of February11, 1978, he was standing about 30 to 40 feet from thewelding booth and as he looked in that direction he sawHubred waving him over. He went to the welding boothto see what Hubred wanted. As he arrived Hubred indi-cated a steel tank from a radiator and said something tothe effect, "what the hell do you call that?" Washkuhnsaid that he recognized the tank as one that he had beeninstructed to have someone grind down. It had a leak init and there was a crack in it. He assigned one of his em-ployees to do the grinding, and the employee in doingthe grinding gouged the tank. He said it was a poor joband that that was easily seen. He said that Hubred saidto him. "What the hell do you call that? ...who thehell do you think you are? Who told you to do that?"Washkuhn said that Ed Jilek told him to do that. Hubredreplied, "If Jilek told you to shit would you shit?" Hesaid Hubred kept on going on and rambling, and Wash-kuhn did not raise his voice, threaten, or warn Hubred inanyway. But Hubred said that "from now on if there isany grinding to be done we will do it, you and yourpeople just leave it for us." Washkuhn said that Hubred'ssupervisor, Dave Van Hecke, was present at the timeand so he just remained quiet because he felt that DaveVan Hecke was his direct supervisor. Washkuhn saidthat he did not recall making a written report on this in-cident, but that he did at a later date make a typewrittenone of this as well as the December 6, 1977, incident.According to Dave Van Hecke on February 11, 1978.while he was making his rounds and was going into thewelding booth he saw Tom Hubred and Steve W ash-kuhn arguing. He said Hubred was upset at Washkuhnbecause he had to do the radiator job. He said he heardHubred using some bad words that he did not like. Hesaid he told Hubred, he was kind of swearing at Wash-kuhn, "You never swear at a supervisor, I don't carewho he is." He said Hubred was working on some kindof a tank that had a large hole in it, and Hubred said itwas stupid the way it was done. Hubred did not like it,and he was yelling at Steve Washkuhn for this. He saidIX. I)F!CISI()NS ():OF NA'II()NAI. I.AIB()R RFL~.A''IONS B()ARi)Hubred used obscene language at the time, hut he didnot recall what words were used.Whatever version is accepted of this incident, it isclear that at one point Hubred was insubordinate toWashkuhn when he mentioned Ed Jilek. This is clear in-subordination to his supervisor. In any event, this is justanother incident in which Tom Hubred rail afoul of hissupervisors. There is clearly nothing in this incidentwhich would indicate that it was brought about, or hadanything to do with, union activities.The next incident occurred on April 11, 1978. On themorning of April 11, 1978, Dave Van Hecke went to thewelding booth and assigned a job to welder John Befus.This job consisted of several sheets of metal in whichthere were a number of holes drilled, and Befus was tofill in these holes with weld. Befus was a new welder,and he asked Tom Hubred if there was not a better andsimple way to accomplish the task rather than that pro-posed by Dave Van Hecke. Hubred told Befus that hefelt it would have been much more feasible to rerun thejob completely from the beginning and not to make therepair. At this point Hubred told Befus to page Ed Hart,the assistant superintendent, to get his views. WhenBefus explained to Hubred that he had had some dis-agreements with Ed Hart, and suggested that Hubredcall Ed Hart, Hubred volunteered and had Ed Hartpaged. Ed Hart came to the weld booth, listened toHubred's remarks, and then contacted Van Hecke. Andafter learning how much time it would take to get newsteel he agreed with Van Hecke that the metal should befilled with weld. Van Hecke heard the page of Ed Hartand had noticed his appearance in the welding booth.Immediately following the discussion with Ed Hart, VanHecke returned to the welding booth and accused Befusof going over his head, and told Befus that if he ever didthat again he would be fired. Hubred, hearing this, in-formed Van Hecke that it was he and not Befus whowas responsible for summoning Ed Hart into the weldbooth. Van Hecke threatened Hubred to take backHubred's raise in the event this occurred again. Al-though Dave Van Hecke indicated in his testimony thathe told Hubred that he was going to give him an oralwarning, it does not appear that any oral warning wasever given for this incident.According to Hubred, later in the afternoon of thatday Dave Van Hecke came in the welding booth with ablueprint in one hand and fabricated steel parts in hisother hand. According to Hubred, Van Hecke set theparts on a table, unrolled the blueprint, and showed it tohim, and informed Hubred that he wanted him to do thejob. Hubred said that he measured the parts with thetape and noticed a discrepancy between the measurementon the tape and that of the print. He said he showed thediscrepancy to Van Hecke, who took the print from hishand and shoved it into his face, crinkling it against hisface, and said, "You know how to read a print, read it."Van Hecke then left the welding booth. According toHubred he took the print to the quality control manager,and explained to him the discrepancy. Later, the qualitycontrol manager returned to the welding booth with acorrected print, and informed Hubred that the print waswrong. that he had corrected it, and that he should runthe job.Huhbred testified that shortly thereafter Dave VanHecke came into the welding booth. He smiled atHubred and said, "Are there any more problems."Hubred said that he was mad because Van Hecke hadjust shoved the blueprint in his face, and he told VanHecke "don't ask." According to Hubred, Van Heckesaid that he was going to give him an oral warning.When Hubred refused to respond Van Hecke said hewas going to give him another oral warning. WhenHubred did not reply at this time, he was informed byVan Hecke that he was going to give him a 3-day layoff.Hubred said that he informed Van Hecke that he shouldcheck with Bob Panthofer before he laid him off andVan Hecke told him that he did not have to check withanyone. Van Hecke said that he was laid off for 3 daysand should leave. Whereupon Hubred left the plant.Hubred returned to the plant on Monday, April 17, 1978.John Befus testified that he heard Van Hecke andHubred having a disagreement over a job that Hubredwas doing. He said although the curtain that separatesthe welding booth was pulled he could see Dave VanHecke standing next to Tom Hubred with a print in hishand and Hubred was trying to show Van Hecke a prob-lem. He said that Van Hecke took the print away fromHubred and threw it at him and said, "You know how toread prints," and left. He said shortly thereafter VanHecke returned and he heard him ask Tom Hubred if hehad any problems. He heard them arguing but all heheard was the word "lay-off."Van Hecke also testified to this incident. Van Heckedid not mention a blueprint being involved in this inci-dent, but he did testify that he went to the weldingbooth and asked Hubred if he was having any problemson the 251 side members which Hubred was working on.He testified that Hubred refused to answer him and hetold Hubred, "I want to know." And he just refused toanswer. Van Hecke said he told Hubred that he wouldgive him an oral warning for refusing to answer, andHubred told him, "You can stick your oral warning upyour ass." Whereupon, Van Hecke said, "I'm going togive you another warning." And Hubred said, "Warn-ings don't mean nothing." Hubred then started to giveVan Hecke a hard time and Van Hecke said, "I'll giveyou a three day layoff." Dave Van Hecke testified thatthe reasons for giving the 3-day layoff were becauseHubred refused to answer him, was swearing at him, andtold him to stick the oral warning up his "ass."Hubred testified that he returned to work the follow-ing Monday morning, April 17, 1978, around 6:30 or 7a.m. He testified that he worked until about 2 p.m. atwhich time he was informed by Van Hecke that Ed Jilekwanted to see him in the office upstairs. He said that hewent into the office, and Ed Jilek told him to sit down.Jilek looked at him and said, "Tom, I don't know whatwe can do with you anymore. That you are going to befired." Hubred said that Van Hecke appeared as thoughhe was about ready to cry, and Van Hecke said to Jilek,"Ed, I don't want this to happen. Tom is one of my bestemployees. We can work things out. I'll accept responsi-194 (GINERAL THERMO()YNAMICS INCbility for anything that has happened." Hubred said thatEd Jilek did not respond to Van Hecke. tHe said thatJilek turned to him and said that he had a right to seeBob Panthofer if he wanted to. Hubred said he exercisedthat right and Jilek then picked up the phone and askedBob Panthofer to come into the office.Van Hecke repeated to Bob P'anthofer what he hadtold Ed Jilek about not wanting to have Hubred firedand that he would accept responsibility for anything thathappened. According to Hubred, Bob Panthofer lookedat him and said, "I don't give a shit. I'm sick of this fuck-ing shit. I'm not running a goddam babysitting servicehere. And when you refused that letter you more or lesstold me to stick it up my ass."' Hubred said he repliedto Panthofer, "Bob, you are not going to get me upset,"to which Panthofer replied, "God dam it, you got meupset" and he opened the door and walked out. At thispoint Hubred said that he got up, opened the door, andwalked to his locker about 30 feet away. He said that EdJilek followed him and told him he wanted to check histoolbox. Hubred explained that he took his toolbox homewith him the other day when he went on the 3-daylayoff.Van Hecke testified that early in the morning on April17, 1978, he gave an assignment to Hubred, and told himhe wanted him to do 160 side members. Hubred replied,"I do not have a print." Van Hccke said, "You knowwhere the prints are, you always got them before."Hubred replied, "I need a print." Van Hecke said at thatpoint he got the print for Hubred and laid it on the fix-ture so that he could do the Ih60 side members. He statedthat Hubred said, "Show me how to do it." Van Hecketestified that he told him, "You have done this job 25times before, and I do not think I have to show you howto do it again." Hubred responded again, "Show me howto do it." Van Hecke said, "You know how to do it,why should I have to show you." He said when Hubreddid not do the work he just walked out and went to seethe plant manager about it. Van Hecke says as he walkedaway Hubred threw the blueprint on the floor. VanHecke stated that he went to see Ed Jilek, and told Jilekthat Tom Hubred was not going to do the work he hadgiven him, and he was acting as though he did not careand did not want to cooperate with Van Hecke. At thispoint Van Hecke told Ed Jilek that he thought that theyshould get rid of him, to which Jilek replied, "Okay."Van Hecke went to Hubred's work location andbrought him back to Ed Jilek's office. Van Hecke saidthat Jilek talked to Hubred and he did not recall exactlywhat was said, but he said that Bob P'anthofer was calledinto the meeting at the request of Tom Hubred.2VanHecke said that he made the decision to dischargeHubred and his reasons were for insubordination. Ac-cording to Van Hecke he said that he told Bob Panth-While Huhred was home on his la ioff, a certified or registered letterfrom Ihe Respondent was dliscred to Huhred's huse In his absenceHuhred' wife refused to accept the letter fHuhred tcplained thlt neitherhe n,r his wift. accepted nl;mail for each ilher this had been a longsl and-ing custom Apparently the refusal of this letter had made ob P'anihofrangry2 Van Hecke said that he did notl recall exactly hat occurred at thismeeting but that he did write up an account and had the secretary tpe iiup This account was offered as Resp Fxh ofer and Ed Jilek that he would be willing to reconsiderif they were. According to Van Hecke, Panthofer, andEd Jilek, Hubred was discharged for recurring insubordi-nation. It is clear from this record that Van Hecke madethe decision to terminate Hubred with the acquiescenceof Robert Panthofer and Ed JilekAs I have indicated earlier, to the extent that Hubred'stestimony differs from that of the witnesses for the Re-spondent, Washkuhn. Van Hecke, Wroblewski, Jilek.Panthofer, it is discredited. As I indicated I carefully ob-served Huhred as he was testifying, and he struck me asone ho would give the smart remarks attributed to himby the supervisors. Moreover, Supervisor Washkuhn hasno motive to lie in this matter because he no longerworks for the Respondent. Moreover a brother of Wash-kuhn \was discharged by the Respondent for insubordina-tion.The General Counsel has the burden of establishingthat the Respondent unlawfully discharged an employeefor union activities in an attempt to discourage unionmembership, or for other concerted activities. So far as Iknow, this burden is always with the General Counseland the Respondent does not have to prove its actionswere legal or lawful. Here the General Counsel has es-tablished that Hubred was an active supporter of theUnion during the 1978 campaign. The record also re-flects that the Respondent was aware of this fact. At thispoint the iGeneral Counsel's case seems to falter. There isno evidence of any independent 8(a)( I ) violations in-volved in this proceeding. There are no other allegeddiscriminatees in this complaint, and other than the alle-gation of maintaining an invalid no-solicitation and/orno-distribution rule, there is nothing in this record thatwould reflect that the Respondent had any unlliorlanimus.As I have indicated there is nothing in this record toindicate union animus on the part of this Company. As amatter of fact the record reflects that employee Orr, wasa major organizer during the 1978 union campaign, aid: he record retlecti that ll )cltiocher 7 the R espo rldcnt pl sted thefolll uing rules i the employee lihr( om and ii the shop. which pri-sidedI Soliciting. collecting r selling foir ian non-ssork related pi.-pose on cmpilpa tinme,. ithout permission f mariiagement the Ullii]thoriLed collectiiion, siilatioll or canasling f cinplo cs rn oirtl-parly premises, a any time2 Distribution of unaulhorluzed literature, ssrilcn or printedmatter, on company premles. oir posting, defacing r rnioilng Iiitices, sigls or wriiig, in ay form, on bulletin hoards r ther com-pany property ulithoul specific approal of nmanagemenlThe record reflects that this group of rule, together ,ith a mieni fromBoHh Panthofer to all eniployce,, dated Monda,) Octobher 23, 1978. siposted in the plant during Ocltoer 1978 The menml from Boh PIanlhtoferto thee employees indicated that the policies relatlc to the plantl rules adidlsciplinar? actions "uouldl he mplemenlte as OfF Noemhber i. I178h thepersonnel drector fr (ieneral Thermod nanlic, testlfied at the hearing,withiutl collradicion. that these rules suerc remnoted prl,r to their effcl-tise dtc, that the sser ner distrlhuied. ain d stere neer enl;orcedUtnder these cir.ilruIistillces, it is m cinclusionl that these rule, srenecer Implcmencted as' Ihe cre remo,ed prir to No,Ctlrlher 1 178,hecause the tompanl aorney adsised the Compan thl the rules mighthe uLlasful Accordingls. it is n clusion that t is unnlecessary Itdecide hcther these rl-.solciltalion and ior nio-dlirlbltiolt rules were in-salid unrder the Act Therefre. it is in recommendatiol Ih lt thetc alle-gations of the complaint he dismissed in their entirely18s DECISIONS ()F NA'I()NAIL I.AI1()R RELA'I()NS B()ARI)this fact was clearly known to the Company. Orr quit hisjob in September 1978, after the union election. Shortlyafter quitting his position Orr sought reemployment bythe Company and he was welcomed back with openarms. Furthermore, Orr was placed in a supervisor-lead-man training program and specifically testified that hehas not been discriminated against by the Company forhis union activities or any other reason. This is hardlythe actions of a plant management set on ridding itself ofunion sympathizers. It is my opinion that Hubred got ex-actly what he deserved. Thus, he got caught in tryingVan Hecke "on for size."It is well established that although an employee is en-gaged in union activities at the time of his discharge, thisdoes not prevent an employer from exercising his busi-ness judgment to discharge him for valid cause, and themere suspicion that an employer may have acted fromunlawful motives will not support an adverse finding.Here the Respondent's motives are hardly suspect. It ismy conclusion that the General Counsel has failed to es-tablish its burden by substantial evidence that the em-ployer actually acted from unlawful motives and notfrom a legitimate business reason. Therefore. it is myconclusion that the General Counsel has failed to estab-lish by a preponderance of the evidence that the Re-spondent discriminated against Hubred because of hisunion activities in order to discourage union membershipor because of any concerted activities. Therefore, I shallrecommend that this portion of the complaint be dis-missed.Having found that the Respondent has not engaged inviolations of the Act as alleged in the complaint, I shallrecommend that the complaint be dismissed in its entire-t .CONCI USIO()NS O LAW1. The Respondent is an employer engaged in com-merce within the meaning of the Act.2. The Respondent did not, as alleged in the com-plaint, interfere with, restrain, or coerce employees inthe exercise of rights guaranteed in Section 7 of the Act.and has not thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)( ) of the Act.3. The Respondent did not, as alleged in the com-plaint, discharge Thomas Hubred for discriminatory rca-sons, or for concerted protected activities, or because ofhis union activities, in an attempt to discourage member-ship in the Union in violation of Section 8(a)(3) of theAct.[Recommended Order for dismissal omitted from pub-lication.]186h